          Case 1:20-cr-00286-RBW Document 8 Filed 02/09/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Crim. Action No. 20-286 (RBW)
                                     )
HANALEI AIPOALANI,                   )
                                     )
                  Defendant.         )
____________________________________ )

                                              ORDER

       In accordance with the oral rulings issued by the Court at the status hearing held on

February 4, 2021, it is hereby

       ORDERED that the time from February 4, 2021, until March 19, 2021, is excluded

under the Speedy Trial Act, in light of the defendant’s consent and the need to allow the parties

to confer regarding a possible resolution in this case. The defendant shall submit his written

consent to this exclusion within ten days. It is further

       ORDERED that on March 19, 2021, at 2:00 p.m., the parties shall appear before the

Court for a plea hearing via videoconference.

       SO ORDERED this 9th day of February, 2021.


                                                              ________________________
                                                              REGGIE B. WALTON
                                                              United States District Judge
